Citation Nr: 1021959	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  04-16 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for Type II diabetes 
mellitus, claimed as a residual of exposure to herbicides 
during service.  

2.  Entitlement to service connection for a psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).  

3.  Entitlement to service connection for a lung disorder, 
claimed as a residual of exposure to herbicides during 
service.  

4.  Entitlement to service connection for residuals of a 
cerebrovascular accident (CVA) also described as mini-
strokes, claimed as secondary to Type II diabetes mellitus.

5.  Entitlement to service connection for peripheral 
neuropathy, claimed as secondary to Type II diabetes 
mellitus.  

6.  Entitlement to service connection for a bilateral eye 
disorder, to include retinopathy and night blindness, claimed 
as secondary to Type II diabetes mellitus.  

7.  Entitlement to service connection for impotence, claimed 
as secondary to Type II diabetes mellitus.  

8.  Entitlement to service connection for bilateral femoral 
atherosclerosis, claimed as secondary to Type II diabetes 
mellitus.

9.  Entitlement to service connection for tremors, claimed as 
secondary to Type II diabetes mellitus.  

10.  Entitlement to service connection for a sleep disorder, 
claimed as secondary to Type II diabetes mellitus.  

11.  Entitlement to service connection for a disability 
manifested by fatigue and malaise, claimed as secondary to 
Type II diabetes mellitus.  

12.  Entitlement to service connection for hypertension, 
claimed as secondary to Type II diabetes mellitus.  

13.  Entitlement to service connection for premature 
ventricular contractions, claimed as secondary to Type II 
diabetes mellitus.

14.  Entitlement to service connection for chronic 
obstructive pulmonary disease (COPD), claimed as secondary to 
Type II diabetes mellitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran had active service from January 1968 to January 
1971.

This matter comes before the Board of Veterans' Appeals (BVA 
Board) on appeal from September 2003 and September 2004 
rating decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Jackson, Mississippi.

This case was previously before the Board in February 2007 at 
which time several claims were formally withdrawn from 
appellate consideration and numerous other claims were 
remanded for additional development.  As will be explained 
herein, the development requested in that remand has been 
undertaken with respect to all of the claims, except the 
service connection claim for a psychiatric disorder, to 
include PTSD, which requires additional action development 
for reasons which will be further explained herein.  

The Board notes that on October 13, 2009, in accordance with 
authority provided in 38 U.S.C.A. § 1116, the Secretary of 
Veterans Affairs announced a decision to establish 
presumptions of service connection, based upon exposure to 
herbicides within the Republic of Vietnam during the Vietnam 
era, for three new conditions: ischemic heart disease, 
Parkinson's disease, and B cell leukemias.

As required by 38 U.S.C.A. § 1116, VA will issue regulations 
through notice and comment rule-making procedures to 
establish the new presumptions of service connection for 
those diseases. The regulations will take effect on the date 
that a final rule is published in the Federal Register. Until 
that time, VA does not have authority to establish service 
connection and award benefits based upon the planned new 
presumptions.

Accordingly, on November 20, 2009, the Secretary of Veterans 
Affairs directed the Board to stay action on all claims for 
service connection that cannot be granted under current law, 
but that potentially may be granted based on the planned new 
presumptions of service connection for ischemic heart 
disease, Parkinson's disease, and B cell leukemias, based 
upon exposure to herbicides used in the Republic of Vietnam 
during the Vietnam era.

As this appeal contains one claim that may be affected by 
these new presumptions, the claim of entitlement to service 
connection for bilateral femoral atherosclerosis (8) the 
Board will stay action on the matter in accordance with the 
Secretary's stay.  Once the planned final regulations are 
published, adjudication of the claim that has been stayed 
will be resumed.

The issues on appeal include a service connection claim for 
PTSD; however, the evidence of file reflects that the Veteran 
has other currently manifested psychiatric conditions.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that the scope of a mental health disability claim 
includes any mental disability that may reasonably be 
encompassed by the claimant's description of the claim, 
reported symptoms, and the other information of record.  See 
Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Accordingly, the 
Board has recharacterized the claim for PTSD more generally, 
to account for the possibility that service connected may be 
warranted for a psychiatric condition other than PTSD, as 
reflected on the cover page.  As will be further explained 
herein, this matter requires additional evidentiary 
development and will be addressed in the REMAND portion of 
the decision below.  


FINDINGS OF FACT

1.  The Veteran had service in the Republic of Vietnam during 
the Vietnam era and therefore exposure to herbicides 
including Agent Orange is presumed.

2.  The Veteran is not shown to have Type II diabetes 
mellitus, but rather has Type I diabetes mellitus, which was 
not manifested during service or for many years following 
separation from service, and is not shown to be causally or 
etiologically related to service, including exposure to 
herbicides.

3.  A lung disorder was not manifested during service or for 
many years following separation from service, and is not 
shown to be causally or etiologically related to service, 
including exposure to herbicides.

4.  A cerebrovascular accident was not manifested during 
service or for many years following separation from service, 
and is not shown to be causally or etiologically related to 
service, including exposure to herbicides, or related to a 
disability of service origin.

5.  Peripheral neuropathy was not manifested during service 
or for many years following separation from service, and is 
not shown to be causally or etiologically related to service, 
including exposure to herbicides, or related to a disability 
of service origin.

6.  A bilateral eye disorder was not manifested during 
service or for many years following separation from service, 
and is not shown to be causally or etiologically related to 
service, including exposure to herbicides, or related to a 
disability of service origin.

7.  Impotence was not manifested during service or for many 
years following separation from service, and is not shown to 
be causally or etiologically related to service, including 
exposure to herbicides, or related to a disability of service 
origin.

8.  A disorder manifested by tremors was not manifested 
during service or for many years following separation from 
service, and is not shown to be causally or etiologically 
related to service, including exposure to herbicides, or 
related to a disability of service origin.

8.  A sleep disorder was not manifested during service or for 
many years following separation from service, and is not 
shown to be causally or etiologically related to service, 
including exposure to herbicides, or related to a disability 
of service origin.  

9.  A disability manifested by fatigue and malaise was not 
manifested during service or for many years following 
separation from service, and is not shown to be causally or 
etiologically related to service, including exposure to 
herbicides, or related to a disability of service origin.  

10.  Hypertension was not manifested during service or for 
many years following separation from service, and is not 
shown to be causally or etiologically related to service, 
including exposure to herbicides, or related to a disability 
of service origin.

11.  A disorder manifested by premature ventricular 
contractions was not manifested during service or for many 
years following separation from service, and is not shown to 
be causally or etiologically related to service, including 
exposure to herbicides, or related to a disability of service 
origin.

12.  Chronic obstructive pulmonary disease was not manifested 
during service or for many years following separation from 
service, and any chronic obstructive pulmonary disease that 
may be present is not shown to be causally or etiologically 
related to service, including exposure to herbicides, or 
related to a disability of service origin. 



CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated 
during active service and may not be presumed to have been so 
incurred.   38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 
1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309 (2009).

2.  A lung disorder was not incurred in or aggravated during 
active service and may not be presumed to have been so 
incurred.   38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 
1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309 (2009).

3.  Residuals of a cerebrovascular accident, also described 
as mini-strokes, was not incurred in or aggravated during 
active service, may not be presumed to have been so incurred 
and is not proximately due to or the result of a service 
connected disease or injury.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1116, 1154, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 
(2009).

4.  Peripheral neuropathy was not incurred in or aggravated 
during active service, may not be presumed to have been so 
incurred and is not proximately due to or the result of a 
service connected disease or injury.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1116, 1154, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 
(2009).

5.  A bilateral eye disorder was not incurred in or 
aggravated during active service, may not be presumed to have 
been so incurred and is not proximately due to or the result 
of a service connected disease or injury.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1116, 1154, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309, 3.310 (2009).

6.  Impotence was not incurred in or aggravated during active 
service, may not be presumed to have been so incurred and is 
not proximately due to or the result of a service connected 
disease or injury.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2009).

7.  A disorder manifested by tremors was not incurred in or 
aggravated during active service, may not be presumed to have 
been so incurred and is not proximately due to or the result 
of a service connected disease or injury.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1116, 1154, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309, 3.310 (2009).

8.  A sleep disorder was not incurred in or aggravated during 
active service, may not be presumed to have been so incurred 
and is not proximately due to or the result of a service 
connected disease or injury.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1116, 1154, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 
(2009).

9.  A disability manifested by fatigue and malaise was not 
incurred in or aggravated during active service, may not be 
presumed to have been so incurred and is not proximately due 
to or the result of a service connected disease or injury.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1154, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309, 3.310 (2009).

10.  Hypertension was not incurred in or aggravated during 
active service, may not be presumed to have been so incurred 
and is not proximately due to or the result of a service 
connected disease or injury.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1116, 1154, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 
(2009). 

11.  A disability manifested by premature ventricular 
contractions was not incurred in or aggravated during active 
service, may not be presumed to have been so incurred and is 
not proximately due to or the result of a service connected 
disease or injury.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2009).

12.  Chronic obstructive pulmonary disease was not incurred 
in or aggravated during active service, may not be presumed 
to have been so incurred and is not proximately due to or the 
result of a service connected disease or injury.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1116, 1154, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309, 3.310 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  The notification obligation in 
this case was accomplished by way of in numerous letters to 
the Veteran dated between July 2003 and April 2007.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  In 
this regard, the file contains the Veteran's service 
treatment records (STRs) and copious post-service VA and 
private medical records.  The Veteran provided testimony at a 
hearing held at the RO in 2004 and at a Board hearing held in 
2006, the transcripts of which are on file.  Also on file is 
a decision and supporting evidence from the Social Security 
Administration (SSA).  Additional evidence was added to the 
file in 2009, which was accompanied by a waiver.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
initial service connection claims, the VA must provide a VA 
medical examination where there is (1) competent evidence of 
a current disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service; (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with a veteran's service; and 
(4) insufficient competent medical evidence on file for VA to 
make a decision on the claim.

A VA examination was conducted in 2007 in conjunction with 
the Veteran's service connection claim for diabetes.  The 
Board finds that the resulting examination report is adequate 
for the purpose of clarifying the nature of the Veteran's 
diabetes.  This examination report reflects that the examiner 
reviewed the claims folder, including the Veteran's STRs and 
the post-service records in the claims file.  During the 
examination, the examiner elicited from the Veteran his 
history of complaints and symptoms, including information 
relating to the claimed conditions other than diabetes.  The 
examiner provided clinical findings detailing the examination 
results, rendered a diagnosis and offered medical opinions 
with supporting explanations.  For these reasons, the Board 
concludes that the VA examination report in this case 
provides an adequate basis for a decision.

The Board recognizes that the VA examination was intended to 
clarify the nature of the Veteran's diabetes, and that no 
opinion was offered as to the possibility of a relationship 
between the diagnosed Type 1 diabetes and service, including 
exposure to herbicides therein.  Therefore, the Board has 
considered whether or not further clarification through 
subsequent VA examination or another opinion is necessary.  
See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding 
that, once VA has provided a claimant with an examination, it 
must provide an adequate one or, at a minimum, notify the 
claimant why one will not or cannot be provided.)  However, 
in this instance, there is no credible evidence of Type 1 
diabetes in service or for many years thereafter, and there 
is no competent medical opinion of record asserting a link 
between the Veteran's Type 1 diabetes and his military 
service, to include exposure to herbicides therein.  
Therefore, the Board finds that the criteria for obtaining a 
medical opinion or examination on the issue of direct service 
connection are not met, and that a remand for another 
examination or opinion is not necessary.  See Robinson v. 
Mansfield, 21 Vet. App. 545 (2008) (holding that the Board is 
not obligated to investigate all possible theories of 
entitlement, but rather, only as to those theories for which 
the evidence is sufficient to reach the low threshold 
necessary to trigger the duty to assist as contemplated by 
McLendon.)

The Board also notes that the Veteran was not been provided 
subject specific VA examinations relating for any of the 
claimed conditions other than diabetes and a lung disorder, 
which was also specifically addressed in the 2007 VA 
examination report.  However, the Board notes that nearly 
every other issue on appeal is primarily claimed as secondary 
to diabetes; as will be explained herein, that is not a 
viable theory of entitlement as a matter of law in this case.  
Moreover, the Board finds that an examination is not 
necessary to decide these claims as there is no credible lay 
or medical evidence of an association between the claimed 
disabilities and service, to include herbicide exposure 
presumptively sustained therein.  Specifically, as will be 
discussed below, there is no credible evidence of any of the 
claimed conditions in service or for many years thereafter, 
and there is no competent medical opinion of record 
establishing a link between any of the Veteran's claimed 
conditions and his active service.  Under such circumstances, 
there is no duty to provide an examination or to obtain a 
medical opinion.  38 U.S.C.A § 5103A(d); cf. Charles v. 
Principi, 16 Vet. App. 370 (2002). 

Lastly, the Veteran and his representative have not made the 
RO or the Board aware of any additional evidence that needs 
to be obtained in order to fairly decide this appeal, and 
have not argued that any error or deficiency in the 
accomplishment of the duty to notify and duty to assist has 
prejudiced him in the adjudication of his appeal.  See 
Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior 
case law imposing a presumption of prejudice on any notice 
deficiency, and clarifying that the burden of showing that an 
error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination.); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).  Therefore, the Board finds 
that duty to notify and duty to assist have been satisfied 
and will proceed to the merits of the Veteran's appeal.

The Veteran essentially contends that service connection is 
warranted for the claimed disorders on the basis that they 
are related to service and/or his exposure to herbicides 
while service in Vietnam, or because they are due to his 
diabetes mellitus.  Applicable law provides that service 
connection will be granted if it is shown that a veteran 
suffers from a disability resulting from an injury suffered 
or a disease contracted in the line of duty, or for 
aggravation of a pre-existing injury suffered or disease 
contracted in the line of duty, in the active military, naval 
or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Service connection may also be granted for certain chronic 
diseases, such as a brain hemorrhage, brain thrombosis, 
diabetes mellitus, and a cardiovascular disorder - including 
hypertension, when such disease is manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. § 3.307, 
3.309.  

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Generally, to prove service connection, the record must 
contain:  (1) Medical evidence of a current disability, (2) 
medical evidence or in certain circumstances, lay testimony 
of an in-service incurrence or aggravation of injury or 
disease, and (3) medical evidence of a nexus or relationship 
between the current disability and the in-service disease or 
injury or to a service connected disability.  Pond v. West, 
12 Vet. App. 341, 346 (1999); Caluza v. Brown, 7 Vet. App. 
498 (1995).

Service connection is permissible on a secondary basis for a 
disability that is proximately due to or the result of a 
service-connected condition.  See 38 C.F.R. § 3.310(a).  This 
includes situations where a service-connected condition has 
chronically (i.e. permanently) aggravated the disability in 
question, but compensation is limited to the degree of 
disability (and only that degree) over and above the degree 
of disability existing prior to the aggravation.  See 38 
C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 
448 (1995).

In addition, the law provides that the Veteran who, during 
active military, naval or air service, served in the Republic 
of Vietnam during the Vietnam Era is presumed to have been 
exposed during such service to certain herbicidal agents 
(e.g., Agent Orange) unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during service.  If the Veteran was exposed to an herbicide 
agent during service, the following diseases shall be 
service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there was no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied; chloracne or other acneform disease consistent 
with chloracne, Type II diabetes (also known as Type II 
diabetes colitis or adult-onset diabetes), Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutaneous tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchitis, 
laryngitis or trachea) and soft tissue sarcomas, other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma.  38 C.F.R. § 3.309(e).  However, as indicated 
above, notwithstanding the foregoing, regulations provide 
that service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  Combee v. Brown, 34 F. 
3d. 1039 (Fed. Cir. 1994).

        A.  Diabetes Mellitus

The Veteran filed a service connection claim for diabetes in 
June 2003.  The STRs are negative for any indications or a 
diagnosis of diabetes.

In a statement provided by the Veteran, he mentioned that 
diabetes mellitus Type II had been diagnosed by Dr. D. G. in 
1977.  He added that the doctor was no longer practicing 
medicine and that his medical records could not be obtained.  
However, the file contains an undated medical statement of 
Dr. D. G., received in 2004, indicating that a routine 
physical examination of the Veteran conducted in May 1977 had 
revealed Type II diabetes.   

VA medical records dated in 1980 do not reference any 
findings or diagnosis relating to diabetes.  

The file contains a March 1998 statement offered by a 
registered nurse, E.J., indicating that the Veteran had been 
diagnosed with diabetes more than 20 years previously, which 
was manifested by erratic blood sugar and insulin dependence.   

The file contains records and a decision from the SSA dated 
in July 1998 effective from May 30, 1997, due to conditions 
including insulin-dependent diabetes mellitus (IDDM).  The 
decision mentioned medical records of Dr. B. which reflected 
that the Veteran had been treated for IDDM since 1995, which 
was described in those records as poorly controlled.  Records 
of Dr. B. dated as early as 1992 are on file and reflect that 
the Veteran's diagnosed conditions included IDDM, with a 
documented 14 year history of this condition at that time.  
Also on file is a March 1998 medical statement of Dr. W. M. 
B. indicating that he had been treating the Veteran since May 
1995 for IDDM.  

Records from the Grenada Lake Medical Center dated in 2003 
reflect that the Veteran's diagnosed conditions included 
diabetes mellitus Type II.  

A VA outpatient record of August 2003 indicates that it was 
the Veteran's initial visit.  The history indicated that the 
diabetes mellitus had been diagnosed since the Veteran was 27 
years old; the Veteran's diagnosed conditions included 
diabetes mellitus Type I and his listed medications included 
Insulin.  

Private medical records of Dr. M. dated in October 2003 
reflect that the Veteran's diagnosed conditions included 
diabetes mellitus Type II.  

The file contains a private medical statement of Dr. K. K. 
dated in March 2004, stating that the Veteran's diagnosed 
conditions included severe Type II diabetes.  In May 2004, he 
provided a follow-up medical statement opining that it was 
highly probably that conditions including Type II diabetes 
and IDDM, which had been diagnosed by other doctors, were 
linked to service.  Dr. K. K. provided a third statement in 
February 2005, noting that the Veteran served in Vietnam and 
was exposed to Agent Orange therein.  Dr. K. K. opined that 
conditions including diabetes and cerebral vascular disease 
were attributable to such exposure.  Therein, Dr. K. K. also 
attributed conditions including: peripheral neuropathy, 
bilateral retinopathy, night blindness, impotence, head 
tremors, chronic sleep disorder, chronic fatigue, malaise, 
premature ventricular contractions and COPD to uncontrolled 
Type II diabetes.   

The Veteran presented testimony at a hearing held at the RO 
in December 2004.  He stated that diabetes Type II had been 
initially diagnosed in 1977. 

A VA medical opinion addressing the type of diabetes which 
the Veteran has was provided for the file in August 2005.  
The claims file was reviewed and the physician concluded that 
the preponderance of clinical findings and history were 
consistent with a diagnosis of Type I diabetes.  The doctor 
observed that clinical notes from the time of the initial 
diagnosis by Dr. D. G. were not on file, but records 
indicated that diabetes was initially diagnosed in 1977 or 
when the Veteran was about 27 years old.  The reviewing VA 
physician mentioned that there were no lab findings or 
records which confirmed the initial diagnosis of diabetes, 
and noted that Dr. D.G. indicated that the Veteran had been 
on oral agents from 12 to 15 months before being placed on 
Insulin.  She also stated that the file contained a report 
from Dr. G. of Baptist Hospital which noted that the Veteran 
had been on oral agents for a few months and described his 
diabetes as "brittle", a term which she explained usually 
referred to Type I diabetes.  She observed that in more 
recent years, diagnoses of Type II diabetes had been made, 
including by a VA doctor, but noted that the file did not 
contain these office notes.  She concluded that based on the 
available evidence, she was unable to state what type of 
diabetes the Veteran had without resort to speculation.  

VA records dated in 2005 and 2006 show that the Veteran's 
diagnosed conditions included diabetes mellitus Type II 
requiring Insulin (see November 2005 and June 2006 entries). 

The Veteran presented testimony at a BVA video conference 
hearing held in October 2006.  At that time he stated that 
diabetes Type I had never been diagnosed and that any records 
to that effect contained a typo.  At the hearing, additional 
evidence was submitted which was accompanied by a waiver.  
This evidence included a private medical statement of Dr. G. 
indicating that he had treated the Veteran for diabetes Type 
II which was diagnosed in 1977 and which was the cause of 
multiple additionally listed medical/health problems.   

A VA diabetes mellitus examination was conducted in April 
2007.  The Veteran gave a history of having been diagnosed 
with diabetes in 1977 by Dr. D. G., based on findings of 
elevated blood sugar.  The history indicated that he was 
initially put on pills for several months and then switched 
to Insulin.  The Veteran reported that his blood sugar levels 
had been very erratic over time, requiring hospitalization in 
2004.  The report indicated that the Veteran was taking 
Metformin, Novolin and Insulin for treatment of diabetes and 
it was reported that he experienced frequent daily 
hypoglycemic reactions with polyuria.  Lab studies were 
conducted which revealed a C-peptide level of less than 5 and 
glucose of 115.  The examiner summarized numerous medical 
findings and records dated from 1977 to 2004, including a May 
2003 discharge summary indicating that the Veteran was 
treated for ketoacidosis with Insulin-requiring diabetes.  

The VA doctor concluded based on physical examination and 
full review of the medical history and clinical records that 
the preponderance of the evidence supported a diagnosis of 
Type I diabetes.  In support of the conclusion the examiner 
provided the following explanations: (1) the C-peptide level 
of less than 5 was consistent with Type I diabetes, whereas a 
higher C-peptide level is consistent with Type II diabetes; 
(2) treatment for ketoacidoisis (noted in 2003) supports a 
findings of Type I diabetes and not Type II; (3) a finding of 
lack of obesity at the time of onset and throughout the 
course of diabetes supports a findings of Type I diabetes and 
not Type II; (4) finding of a quick requirement for Insulin 
supports a findings of Type I diabetes and not Type II; (5) 
records dated in the 1990's reference diagnoses of IDDM, 
which is the old nomenclature for Type I diabetes; (6) 
treating physicians have indicated that the Veteran has 
brittle diabetes which is more consistent with Type I 
diabetes than Type II.  The examiner indicated that the case 
had also been reviewed by a VA staff endocrinologist and the 
conclusion was reached that it was more likely than not that 
the Veteran's manifested diabetes was Type I.  

The file contains a statement of Dr. M. B. dated in March 
2008, indicating that the Veteran was bedridden due to health 
problems including diabetes mellitus Type II.  

Additional evidence was submitted for the file in 2009 which 
was accompanied by a waiver.  This evidence includes VA 
records dated in 2009 which list the Veteran's medical 
conditions to include diabetes mellitus, Type II, requiring 
Insulin.

Analysis

The Veteran has claimed entitlement to service connection for 
diabetes mellitus, specifically maintaining that his 
diagnosed condition is Type II.   He essentially contends 
that service connection for this disability should be granted 
on a presumptive basis based on his in-service exposure to 
Agent Orange.

In this case, it has been established that the Veteran served 
in the Republic of Vietnam.  Therefore, exposure to herbicide 
agents is conceded.  Further, the Board notes that diabetes 
mellitus, Type II, is a presumptive disorder associated with 
herbicide exposure.  

As noted above, presumptive service connection based on 
herbicide exposure is available for diabetes mellitus Type 
II, but not diabetes mellitus Type I.  At issue in this case 
is whether the Veteran has Type I or Type II diabetes 
mellitus.  The Board acknowledges that the clinical evidence 
in this case contains diagnoses of both Type I and Type II 
diabetes mellitus.  

Evidence in this case indicates that some form of diabetes 
has been manifest/diagnosed since approximately 1977.  Having 
reviewed the numerous clinical records and evaluations, 
medical opinions and examination reports, lay statement and 
the Veteran's hearing testimony, the Board finds that the 
most probative evidence of record is the April 2007 VA 
examination report in which the Veteran was found to have 
Type 1 diabetes. 

The probative value of medical opinion evidence is based on 
the medical expert's personal examination of the patient, his 
of her knowledge and skill in analyzing the data, and his or 
her medical conclusion.  As is true with any piece of 
evidence, the credibility and weight to be attached to these 
opinions are within the province of the adjudicator.  
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether 
a physician provides a basis for his or her medical opinion 
goes to the weight or credibility of the evidence in the 
adjudication of the merits.  See Hernandez-Toyens v. West, 11 
Vet. App. 379, 382 (1998).  Other factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims folder and the thoroughness and detail 
of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).  The U.S. Court of Appeals for Veterans Claims has 
expressly declined to adopt a 'treating physician rule' which 
would afford greater weight to the opinion of a veteran's 
treating physician over the opinion of a VA or other 
physician.  See Guerrieri, supra.

The VA examination report of 2007 included a medical opinion 
addressing the matter of typing the Veteran's diabetes.  In 
providing the opinion, the VA examiner thoroughly reviewed 
the historical medical evidence of record, to include taking 
into account previous diagnoses of Type II diabetes.  
Significantly, specific lab studies and tests (to include C-
peptide testing) were conducted to assist in identifying the 
Veteran's diabetes type.  In addition, the examiner reviewed 
the historical descriptions of symptomatology and medications 
associated with the Veteran's course of diabetes in 
conjunction with arriving at the conclusion reached, and as 
applicable, identified specific records and findings which 
supported the conclusion that the Veteran's diabetes is Type 
I.  In this regard, it was specifically explained that 
clinical records dated earlier in the course of the Veteran's 
diabetes, specifically during the 1990's, referred to it as 
IDDM, which was consistent with Type I diabetes.  

In essence, the examiner provided a well-informed and 
supported opinion which was confirmed by the physical 
examination findings to include the results of diagnostic and 
clinical testing.  In addition, the Veteran's case was also 
reviewed by a staff endocrinologist in conjunction with 
offering the ultimate opinion to the effect that it was more 
likely than not that the Veteran had Type I diabetes 
mellitus.  Essentially, both the VA staff physician and a VA 
reviewing endocrinologist agreed as to the conclusions 
reached as documented in the April 2007 VA examination report 
and the Board observes that both of these sources are medical 
professionals who are qualified through education, training, 
or experience to provide competent medical opinions under 
38 C.F.R. § 3.159(a)(1).  See Cox v. Nicholson, 20 Vet. App. 
563 (2007).

In contrast, the file contains several medical opinions to 
the contrary; i.e., reflecting that the Veteran's diagnosed 
diabetes was Type II.  This evidence includes (but is not 
limited to), opinions offered by Dr. D.G. (undated); Dr. K.K. 
(March and May 2004 and February 2005); and Dr. M.B. (March 
2008).  In addition, the Board notes that VA records dated 
from 2005 to 2009 identify the Veteran's diagnosed medical 
conditions to include diabetes mellitus Type II.  However, 
essentially none of the evidence (including that 
aforementioned), which indicates that the Veteran has Type II 
diabetes, includes any lab findings or test results which 
substantiate that diagnosis, and/or include any rationale 
which explains or supports that diagnosis.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a medical examination report must 
contain not only clear conclusions with supporting data, but 
also a reasoned medical explanation connecting the two.  See 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. 
Nicolson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion 
... must support its conclusion with an analysis that the 
Board can consider and weigh against contrary opinions.").  
As such, the VA examination report of 2007 is considered the 
most probative evidence with respect to identifying the type 
of diabetes at issue in this case.  

The Board has also considered the lay statements and 
testimony of the Veteran and other affiants, including a 
registered nurse, to the effect that the Veteran has Type II 
diabetes.  Neither the Veteran nor any of the lay affiants 
have demonstrated that they have any expertise to render an 
opinion regarding the type of diabetes from which the Veteran 
suffers.  In this regard, while the Veteran is generally 
considered competent to report symptoms, a lay person such as 
the Veteran is not competent to offer an opinion on complex 
medical questions, such as rendering a diagnosis or offering 
an opinion as to the underlying etiology of his symptoms.  
Essentially it is beyond the Veteran's competency to diagnose 
himself with diabetes, to include identifying the specific 
type of diabetes.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007) (explaining that a veteran is competent to 
provide a diagnosis of a simple condition such as a broken 
leg, but not competent to provide evidence as to more complex 
medical questions).  So too with to the opinions and 
statement provided by a registered nurse.  In this case, 
there is no indication that she conducted any independent 
testing on the Veteran to identify/diagnose the type of 
diabetes or that she has provided a medical opinion with the 
benefit of full review of his medical history or records.  
Accordingly, this evidence is not considered competent with 
respect to the matter of identifying the type of the 
Veteran's diabetes.  See Davidson v. Shinseki, 581 F.3d 1313, 
(Fed Cir. Sept. 14, 2009); Jandreau v. Nicholson, 492 F.3d 
1372 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006).

In short, the preponderance of the competent and probative 
evidence of record supports a diagnosis of diabetes mellitus 
type I.  Because this disability is not listed as a 
presumptive condition due to Agent Orange exposure, 
presumptive service connection based on such exposure cannot 
be granted.

The Board has also considered whether service connection may 
be granted on a presumptive basis as a chronic disability, or 
on a direct basis based on exposure to Agent Orange in 
service.

The Board first notes that the Veteran's STRs contain no 
indication that he ever complained of or sought treatment for 
symptoms associated with diabetes Type I. In particular, he 
did not report a family history of diabetes and did not 
report a personal history of diabetes on either his October 
1967 entrance medical history report or his December 1970 
separation medical history report.  Neither the October 1967 
entrance examination report nor the December 1970 separation 
examination report reflects any clinical abnormalities 
suggestive of diabetes type I.

The Veteran's post-service medical records, as well as his 
own statements, consistently describe his Type I diabetes as 
having its onset in about 1977, more than 5 years after his 
separation from service.  Accordingly, the evidence does not 
reflect that he developed diabetes within one year of 
separation from service and so as to warrant presumptive 
service connection under 38 C.F.R. § 3.307 and § 3.309.  

Furthermore, there is no medical opinion of record to support 
the Veteran's belief that his in-service exposure to Agent 
Orange caused his Type I diabetes.  In fact, there is no 
evidence on file which establishes or even suggests such a 
link, or in fact in any way etiologically relates the 
Veteran's Type I diabetes to his period of service.  A 
veteran seeking disability benefits must establish not only 
the existence of a disability, but also an etiological 
connection between his military service and the disability.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico 
v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).

With respect to the Veteran's own opinion, the Board 
recognizes that there are instances in which lay testimony 
can be probative evidence in medical matters.  For example, a 
lay person may be competent to offer testimony on certain 
medical matters, such as describing symptoms observable to 
the naked eye, or even diagnosing simple conditions such as a 
broken bone.  However, as a lay person, he is not competent 
to offer an opinion on complex medical questions, such as 
diagnosing a specific type of diabetes, or opining as to 
whether or not his diabetes mellitus Type I is related to in-
service Agent Orange exposure.  Therefore, this is not a case 
in which the Veteran's beliefs alone can serve to establish 
any association between his diabetes mellitus and herbicide 
exposure.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007) (explaining in footnote 4 that a veteran is 
competent to provide a diagnosis of a simple condition such 
as a broken leg, but not competent to provide evidence as to 
more complex medical questions).

In summary, the Board concludes that the preponderance of the 
evidence is against granting entitlement to service 
connection for diabetes mellitus Type I or Type II, either on 
a direct basis or based on one of the available presumptions.  
As the evidence preponderates against the claim, the benefit-
of-the-doubt doctrine is inapplicable, and service connection 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App 49, 55-57 (1990).

B.  Lung Disorder and COPD

In June 2003, the Veteran filed an original service 
connection claim for a lung disorder, claimed as attributable 
to exposure to Agent Orange in service.  A more specific 
claim for a pulmonary disorder described as COPD was filed in 
April 2004.

A review of the available STRs to include examination reports 
dated from 1967 to 1970 are absent any complaints, clinical 
findings or diagnoses relating to any lung/pulmonary 
disorder, to include COPD.   

The file contains records and a decision from the SSA dated 
in July 1998, reflecting that the Veteran was determined to 
be disabled effective from May 30, 1997, due to conditions 
including COPD, which according to the decision was shown by 
a pulmonary function study of August 1997.  Records also show 
that the Veteran was treated in August and September 2000 for 
a right lung mass, diagnosed as granulomatous disease of the 
right lung, for which a thoracoscopy was performed.  A long-
history of smoking was noted in the discharge report, but 
there was no mention of herbicide exposure.   

Private medical records reflect that the Veteran was involved 
in a motor vehicle accident in April 2003 due to which he was 
hospitalized.  Findings made during the Veteran's treatment 
included respiratory failure.  X-ray films of the chest dated 
in April 2003 revealed right and left upper lobe infiltrates, 
but did not show any cardiopulmonary disease.  The final 
discharge diagnoses included bilateral pneumonia with volume 
loss of the right lung and a fracture of the 7th rib.

VA medical records dated in August and September 2003 
indicate that the Veteran had complaints of lung congestion 
and was hospitalized for treatment of double pneumonia, as is 
shown by private medical records on file.  He gave a medical 
history of having right lung surgery 2 to 3 years previously 
due to a white spot on the lung, which was believed to be 
cancerous, but ultimately was not. 

X-ray films of the chest from December 2004 revealed right 
basilar pulmonary and pleural fibrosis.

VA records of June 2006 indicate that the Veteran had no 
acute pulmonary disease. 

The Veteran presented testimony at a video conference hearing 
held in October 2006.  At that time, he indicated that he had 
a statement from Dr. D.G. associating his lung tumor with 
exposure to herbicide in Vietnam.  He indicated that his 
current lung symptoms consisted of spitting up mucus and 
noted that he was being treated by VA.  

A VA examination was conducted in April 2007.  The Veteran 
gave a history of a severe case of pneumonia in 2004 with a 
benign tumor having been removed prior to that time.  On 
examination, he denied having any lung problems aside from 
shortness of breath.  The examiner indicated that there was 
no evidence of any pulmonary condition on examination and 
that the Veteran had no pulmonary complaints.  The examiner 
also noted that granuloma was removed in 2002 which was 
considered benign with no residuals.  Chest X-ray reportedly 
showed post thoracotomy changes with no acute disease.  
Pulmonary function testing revealed submaximal effort, which 
the examiner explained made it difficult to distinguish 
between restriction and obstruction.  The examiner opined 
that the granular removal and respiratory failure with 
pneumonia due to the motor vehicle accident were not related 
to service.  The examiner concluded that the Veteran had no 
respiratory condition which was linked to his time in 
service. 

The file contains a statement of Dr. M. B. dated in March 
2008, indicating that the Veteran was bedridden due to health 
problems including: diabetes mellitus Type II, Parkinson's 
disease, diabetic neuropathy, aortic aneurysm with rupture, 
hypertension, coronary artery disease, left ventricular 
failure and cardiac defibrillator placement.  

Additional evidence was submitted for the file in 2009 which 
was accompanied by a waiver.  This evidence includes VA 
records dated in 2009 which do not include COPD among the 
Veteran's currently diagnoses.

Analysis

The Veteran maintains that he has a disorder of the lung, to 
include COPD, which he believes is secondary to diabetes 
mellitus.  In the alternative he contends that a lung 
disorder, to include COPD is related to service, specifically 
to exposure to Agent Orange sustained therein.  

The Board will initially address the service connection claim 
for COPD.  The requirement that a current disability be 
present is satisfied when a claimant has a disability at the 
time a claim for VA disability compensation is filed or 
during the pendency of that claim, even if the disability 
resolves prior to the adjudication of the claim.  See McClain 
v. Nicholson, 21 Vet. App. 319 (2007).  In this case, the 
service connection claim for COPD was filed in 2004.  
However, having carefully reviewed the evidence on file, the 
Board is unable to locate a current diagnosis of COPD.  When 
examined by VA in 2007, COPD was not diagnosed and in fact no 
pulmonary condition was shown on examination.  A review of 
clinical records, medical evaluations and statements reflects 
that the last diagnosis of COPD was shown in approximately 
1997.  The Board notes that Dr. K. K. mentioned COPD in a 
medical statement dated in 2005 (although failing to mention 
it in previous statements dated in March and May 2004); 
however, neither that statement nor any other current medical 
evidence includes clinical findings which support a diagnosis 
of COPD.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) 
[the probative value of a physician's statement is dependent, 
in part, upon the extent to which it reflects "clinical data 
or other rationale to support his opinion."  Absent such 
supporting information, Dr. K. K's 2005 statement is of 
essentially no probative value for purposes of establishing a 
current clinical diagnosis of COPD.  

The Board acknowledges that the Veteran is competent to 
provide evidence about what he experienced; in this case he 
reports having breathing problems.  Layno v. Brown, 6 Vet. 
App. 465 (1994).  The Veteran's statements may be competent 
to support a claim for service connection where the events or 
the presence of disability, or symptoms of a disability are 
subject to lay observation.  38 U.S.C.A. §  1153(a); 38 
C.F.R. §§ 3.303(a), 3.159(a); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 
1337 (2006).

However, a breathing/respiratory disorder or a disorder of 
the lungs, as contrasted with symptoms of breathing or lung 
difficulties, is not subject to lay diagnosis.  The Veteran 
can report having shortness of breath or difficulty 
breathing. However, these are subjective symptoms are not 
disabilities in and of themselves and they are not readily 
identifiable/diagnosable the way that varicose veins may be 
observed and assessed, objectively.  Barr v. Nicholson, 21 
Vet. App. 303 (2007). There are many different 
breathing/respiratory disorders.  The Veteran does not have 
the medical expertise to discern the nature of any current 
breathing respiratory symptomatology nor does he have the 
medical expertise to provide an opinion regarding the 
etiology.  In sum, the issue does not involve a simple 
diagnosis capable of lay observation or experience.  The 
Veteran is competent to report that he has shortness of 
breath, as shown by the 2007 VA examination report; but in 
this case, that report is unsubstantiated by any clinical 
evidence of COPD.  Thus, the Veteran's lay assertions are 
insufficient to establish a current diagnosis of COPD in this 
case.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In this case, Hickson element (1) is lacking.  Regardless of 
the theory of entitlement raised, the medical evidence on 
file does not contain any current diagnosis of COPD.  The 
existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998).  Accordingly, denial of the service connection 
claim for COPD is warranted on this basis alone.  The Board 
would also note that even if COPD is, in fact, present, the 
Veteran's service treatment records do not demonstrated that 
it was first manifested during service, and that there is no 
medical opinion liking any such disorder to service.

With respect to the more general service connection claim for 
a lung disorder, which was filed in 2003, the Board notes 
that evidence dated in 2003 indicates that the Veteran was 
treated for bilateral pneumonia with volume loss of the right 
lung; X-ray films of the chest from December 2004 revealed 
right basilar pulmonary and pleural fibrosis.  The Board 
finds that such evidence is sufficient to establish current 
evidence of a lung disorder, as defined in the McClain case.  

However, the Board is unable to identify any theory of 
entitlement under which service connection is warranted.  To 
the extent that the Veteran maintains that a claimed lung 
disorder is secondary to diabetes mellitus, in order to 
establish service connection on a secondary basis, there must 
be evidence of a current disability; evidence of a service-
connected disability; and evidence of a nexus between the 
service-connected disability and the current disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. 
Brown, 7 Vet. App. 513, 516-7 (1995).

In this case, the claim brought under the secondary theory of 
entitlement fails because the Veteran does not have any 
service-connected disorder.  As explained herein, service 
connection is not warranted for either diabetes Type I or 
Type II.  As explained above, a service-connected condition 
is a required predicate for the establishment of service 
connection on a secondary basis.  As service connection is 
not in effect for any type of diabetes, or for any other 
condition, the service connection claim for a lung disorder 
brought under the theory service connected on a secondary 
basis must be denied as a matter of law.  38 C.F.R. 
§ 3.310(a); Sabonis v. Brown, 6 Vet. App. 426 (1994).

For the sake of completeness, the Board will also address the 
other possible theories of entitlement in this case.  See 
Luallen v. Brown, 8 Vet. App. 92, 95-6 (1995), citing 
Holbrook v. Brown, 8 Vet. App. 91, 92 (1995) (the Board has 
the fundamental authority to decide a claim in the 
alternative).

In this case, it has been established that the Veteran had 
service in the Republic of Vietnam during his period of 
active service.  Therefore, exposure to herbicide agents is 
conceded.  However, no lung disorder (aside from respiratory 
cancers - not shown here) is included among the conditions 
for which service connection may be presumed based on such 
exposure.  38 C.F.R. § 3.309(e).

Finally, the Board has considered the claim on the basis of 
direct service incurrence.  A review of the available STRs to 
include examinations reports dated from 1967 to 1970 are 
absent any complaints, clinical findings or diagnoses 
relating to any respiratory or pulmonary condition.  

In addition, there is no evidence of continuity of 
symptomatology since active service in the present case.  
With respect to the claims at issue it appears that the 
earliest diagnosis of any lung disorder was during the 
1990's, many years after the Veteran's discharge from 
service.  This significant lapse in time between active 
service and the first evidence of the claimed lung condition 
weighs against the Veteran's claim for direct service 
connection.  The Board may, and will, consider in its 
assessment of a service connection the passage of a lengthy 
period of time wherein the Veteran has not complained of the 
condition(s) at issue.  See Maxson v. West, 12 Vet. App. 453, 
459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).

A veteran seeking disability benefits must establish not only 
the existence of a disability, but also an etiological 
connection between his military service and the disability.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico 
v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).  In this case 
competent evidence fails to link any lung condition to the 
Veteran's period of service, to include relating it to Agent 
Orange exposure presumptively sustained therein.  In this 
regard, the undated medical statement of Dr. D. G. attributes 
conditions including a lung tumor to diabetes.  In addition, 
a medical statement of Dr. K. K. was offered in February 
2005, attributing conditions including COPD to uncontrolled 
Type II diabetes.  As previously noted, service connection 
has not been established for any type of diabetes.  

Significantly, the file contains no competent evidence 
etiologically linking the currently claimed lung disorder to 
service.  In this regard, he Board finds that the most 
probative evidence pertaining to this claim consists of a VA 
examination report of 2007, which included opinions and 
information relating to the Veteran's claimed lung disorder.  
The examiner indicated that there was no evidence of any 
pulmonary condition on examination and that the Veteran had 
no pulmonary complaints.  The examiner also noted that 
granuloma was removed in 2002 which was considered benign 
with no residuals.  Chest X-ray reportedly showed post 
thoracotomy changes with no acute disease.  Pulmonary 
function testing revealed submaximal effort, which the 
examiner explained made it difficult to distinguish between 
restriction and obstruction.  The examiner opined that the 
granular removal and respiratory failure with pneumonia due 
to the motor vehicle accident were not related to service.  
The examiner concluded that the Veteran had no respiratory 
condition which was linked to his time in service.  As the 
conclusions made by the VA examiner in 2007 were based on 
thorough review of the Veteran's complaints, clinical history 
and examination findings, this evidence is considered both 
competent and highly probative.  See Prejean v. West, 13 Vet. 
App. 444, 448-9 (2000).

As previously pointed out, there is no indication of 
continuity and chronicity of any claimed lung conditions 
since service, nor does the Veteran himself even so maintain.  
Moreover, to the extent that the Veteran has linked to 
claimed conditions to service, to include as to herbicide 
exposure sustained therein, he is not qualified to render 
such as opinion, as to etiology, as this is beyond his 
competence as a lay person.  See Davidson v. Shinseki, 581 
F.3d 1313, (Fed Cir. Sept. 14, 2009); Jandreau v. Nicholson, 
492 F.3d 1372 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006).

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's service connection claim 
for a lung disorder.  Although the Veteran is entitled to the 
benefit of the doubt where the evidence is in approximate 
balance, the benefit of the doubt doctrine is inapplicable 
where, as here, the preponderance of the evidence is against 
the claims.  See generally Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).  The benefit sought on appeal is therefore denied.

C.  Claims Secondary to Diabetes
        
The Veteran's service connection claims for cerebrovascular 
accidents; peripheral neuropathy; bilateral eye disorders; 
impotence; tremors; chronic sleep disorder; fatigue and 
malaise; hypertension; premature ventricular contractions; 
have all been raised as secondary to diabetes.  When neither 
the Veteran nor the record raises the theory of entitlement 
to service connection on a direct basis, the Board need not 
sua sponte consider and discuss that theory.  Accordingly, 
the Board will focus on the Veteran's primary theory of 
entitlement on the basis of secondary service connection.  
Robinson v. Mansfield, 21 Vet. App. 545 (2008).

Essentially, all of the claimed disorders have been currently 
shown.  Upon VA examination of 2007, the diagnoses included 
essential hypertension dating back to 1977, diabetic 
neuropathy affecting the upper and lower extremities; and 
chronic tremors.  Also noted in that examination report was 
erectile dysfunction, a history of left ventricular 
dysfunction shown on echocardiogram done in February 2007, a 
history of several mini-strokes without chronic residuals, 
and a history of nonproliferative diabetic retinopathy of 
both eyes.  VA records dated in March 2009 include a 
diagnosis of obstructive sleep apnea.  An undated statement 
from Dr. D.G. indicates that the Veteran's health problems 
included fatigue, and night blindness.  As such, for the 
limited purposes of the adjudication of these appeals, the 
Board concludes that the currently claimed conditions are 
shown.  

As previously mentioned all of the aforementioned claims have 
been brought under the theory that they are secondary to 
diabetes.  A claim for secondary service connection generally 
requires competent evidence of a causal relationship between 
a service-connected disability and the nonservice-connected 
disease or injury.  Jones (Wayne L.) v. Brown, 7 Vet. App. 
134 (1994).  There must be evidence of a current disability; 
evidence of a service-connected disability; and evidence of a 
nexus between the service-connected disability and the 
current disability.  See Wallin v. West, 11 Vet. App. 509, 
512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 (1995).

However, in this case, the claims brought under the secondary 
theory of entitlement all fail because the Veteran does not 
have any service-connected disorder.  As explained herein, 
service connection is not warranted for either diabetes Type 
I or Type II.  As explained above, a service-connected 
condition is a required predicate for the establishment of 
service connection on a secondary basis.  As service 
connection is not in effect for any type of diabetes, or for 
any other condition, all of the claims on appeal brought 
under the theory service connected on a secondary basis must 
be denied as a matter of law.  38 C.F.R. § 3.310(a); Sabonis 
v. Brown, 6 Vet. App. 426 (1994).

For the sake of completeness, the Board will also address the 
other possible theories of entitlement in this case.  See 
Luallen v. Brown, 8 Vet. App. 92, 95-6 (1995), citing 
Holbrook v. Brown, 8 Vet. App. 91, 92 (1995) (the Board has 
the fundamental authority to decide a claim in the 
alternative).

In this case, it has been established that the Veteran had 
service in the Republic of Vietnam.  Therefore, exposure to 
herbicide agents is conceded.  However, cerebrovascular 
accident/stroke, eye disorders; impotence; tremors; chronic 
sleep disorder; fatigue and malaise; hypertension; and 
premature ventricular contractions are not among the 
disorders for which service connection may be presumed based 
on such exposure.  38 C.F.R. § 3.309(e).

Acute and subacute peripheral neuropathy is among the 
disorders for which service connection may be presumed based 
on such exposure.  38 C.F.R. § 3.309(e).  Note 2 explains 
that the term acute and subacute peripheral neuropathy means 
transient peripheral neuropathy that appears within weeks or 
months of exposure to an herbicide agent and resolves within 
two years of the date of onset.  38 C.F.R. § 3.309(e).  In 
this case, peripheral neuropathy of either the upper or lower 
extremities, bilaterally, was not diagnosed in service or 
during the first post-service year and there has been no 
competent evidence presented showing that the Veteran ever 
experienced acute and subacute peripheral neuropathy that 
manifested to a degree of 10 percent within one year after 
the last date on which he served in the Republic of Vietnam 
so as to warrant presumptive service connection under 
38 C.F.R. § 3.307 and § 3.309.

Finally, the Board has considered the claims on the basis of 
direct service incurrence.  A review of the available STRs to 
include examinations reports dated from 1967 to 1970 are 
absent any complaints, clinical findings or diagnoses 
relating to cerebrovascular accidents; peripheral neuropathy; 
bilateral eye disorders; impotence; tremors; chronic sleep 
disorder; fatigue and malaise; hypertension; premature 
ventricular contractions; nor does the Veteran actually 
maintain that any of these conditions occurred or were ever 
diagnosed during service.  Likewise, there is no evidence 
that signs or symptoms of a stroke/CVA, or hypertension were 
noted within one year following service separation, thereby 
eliminating the possibility of service connection on a 
presumptive basis.

In addition, there is no evidence of continuity of 
symptomatology since active service in the present case.  
With respect to the claims at issue it appears that the 
earliest diagnosis of hypertension was in approximately 1977, 
the other claimed conditions were diagnosed subsequently.  
This significant lapse in time between active service and the 
first evidence of any of the Veteran's claimed conditions 
weighs against the Veteran's claim for direct service 
connection.  The Board may, and will, consider in its 
assessment of a service connection the passage of a lengthy 
period of time wherein the Veteran has not complained of the 
condition(s) at issue.  See Maxson v. West, 12 Vet. App. 453, 
459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).

A veteran seeking disability benefits must establish not only 
the existence of a disability, but also an etiological 
connection between his active service and the disability.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico 
v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).  In this case 
both the medical opinions and lay evidence, including the 
Veteran's own statements and testimony, have consistently 
linked the currently claimed disorders (cerebrovascular 
accidents; peripheral neuropathy; bilateral eye disorders; 
impotence; tremors; chronic sleep disorder; fatigue and 
malaise; hypertension; premature ventricular contractions ) 
as due to diabetes mellitus.  In this regard, the undated 
medical statement of Dr. D. G. attributes: neuropathy; 
fatigue; tremors; mini-strokes; night blindness; impotence; a 
sleep disorder; hypertension and premature ventricular 
contractions, all to diabetes.  Likewise, when examined by VA 
in 2007, the VA examiner linked neuropathy and impotence to 
diabetes.  In addition, a medical statement of Dr. K. K. was 
offered in February 2005, attributing conditions including: 
peripheral neuropathy, bilateral retinopathy, night 
blindness, impotence, head tremors, chronic sleep disorder, 
chronic fatigue, malaise, premature ventricular contractions 
and COPD to uncontrolled Type II diabetes.   

Significantly, the file contains no competent evidence 
etiologically linking any of the currently claimed disorders 
(peripheral neuropathy; bilateral eye disorders; impotence; 
tremors; chronic sleep disorder; fatigue and malaise; 
hypertension; premature ventricular contractions) to service.  
The file contains a medical opinion from Dr. K. K. dated in 
February 2005, purporting to link CVA with exposure to Agent 
Orange during the Veteran's service in Vietnam.   Evidence 
that is simply information recorded by a medical examiner, 
unenhanced by any additional medical comment, does not 
constitute competent medical evidence, and a bare 
transcription of a lay history is not transformed into 
competent medical evidence merely because the transcriber 
happens to be a medical professional.  See LeShore v. Brown, 
8 Vet. App. 406, 409 (1995).  The United States Court of 
Appeals for Veterans Claims (Court) has held that a medical 
report must contain not only clear conclusions with 
supporting data, but also a reasoned medical explanation 
connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295 (2008); Stefl v. Nicolson, 21 Vet. App. 120, 124 
(2007) ("[A]medical opinion ... must support its conclusion 
with an analysis that the Board can consider and weigh 
against contrary opinions.").  Here in the absence of any 
clinical evidence or rationale supporting the opinion of Dr. 
K. K, the Board concludes that it is of no probative value 
for purposes of establishing service connection for CVA.  

As previously pointed out, there is no indication of 
continuity and chronicity of any of the claimed conditions 
since service, nor does the Veteran himself even so maintain.  
Moreover, to the extent that the Veteran has linked to 
claimed conditions to service, to include as to herbicide 
exposure sustained therein, he is not qualified to render 
such as opinion, as to etiology, as this is beyond his 
competence as a lay person.  See Davidson v. Shinseki, 581 
F.3d 1313, (Fed Cir. Sept. 14, 2009); Jandreau v. Nicholson, 
492 F.3d 1372 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006).

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's service connection claims 
for cerebrovascular accidents; peripheral neuropathy; 
bilateral eye disorders; impotence; tremors; chronic sleep 
disorder; fatigue and malaise; hypertension; premature 
ventricular contractions.  Although the Veteran is entitled 
to the benefit of the doubt where the evidence is in 
approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claims.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).  The benefits sought on appeal are 
therefore denied.


ORDER

Service connection for diabetes mellitus, claimed as due to 
exposure to herbicides, is denied.

Service connection for a lung disorder, claimed as a residual 
of exposure to herbicides during service, is denied.  

Service connection for the residuals of cerebrovascular 
accidents claimed as mini-strokes, claimed as secondary to 
Type II diabetes mellitus, is denied.

Service connection for peripheral neuropathy, claimed as 
secondary to Type II diabetes mellitus, is denied.  

Service connection for a bilateral eye disability to include 
retinopathy and night blindness, claimed as secondary to Type 
II diabetes mellitus, is denied.  

Service connection for impotence, claimed as secondary to 
Type II diabetes mellitus, is denied.  

Service connection for tremors, claimed as secondary to Type 
II diabetes mellitus, is denied.  

Service connection for a chronic sleep disorder, claimed as 
secondary to Type II diabetes mellitus, is denied.  

Service connection for a disability manifested by fatigue and 
malaise, claimed as secondary to Type II diabetes mellitus, 
is denied.  

Service connection for hypertension, claimed as secondary to 
Type II diabetes mellitus, is denied.  

Service connection for premature ventricular contractions, 
claimed as secondary to Type II diabetes mellitus, is denied.

Service connection for COPD, claimed as secondary to Type II 
diabetes mellitus, is denied.


REMAND

With respect to the Veteran's claim for a psychiatric 
disorder to include PTSD, the Board notes that the file 
contains psychiatric diagnoses which include PTSD, bipolar 
disorder and depression.  The United States Court of Appeals 
for Veterans Claims (Court) has held that claims for service 
connection for PTSD encompass claims for service connection 
for all psychiatric disabilities.  See Clemons v. Shinseki, 
23 Vet. App. 1, 4-5 (2009), (the scope of a mental health 
disability claim includes any mental disability that may 
reasonably be encompassed by the claimant's description of 
the claim, reported symptoms, and the other information of 
record).  As such, the original service connection for PTSD 
on appeal has been expanded to include other psychiatric 
disorders.  

This claim was previously before the Board in February 2007, 
at which time it was remanded for additional development.  
Among the development requested was to undertake efforts to 
verify the Veteran's reported stressors through the U.S. Army 
and Joint Services Records Research Center (JSRRC) and to 
afford the Veteran a PTSD examination.  The file contains a 
response from the JSRRC dated in September 2009.  It appears 
that a VA examination was scheduled for late September 2009 
for which the Veteran did not report.  Subsequently, the file 
contains a report of contact dated in October 2009, 
indicating that the Veteran's wife explained to VBA personnel 
that the Veteran had missed the examination appointment due 
to illness and wanted it rescheduled.  The report indicated 
that an examination request had been reissued, but the file 
contains no indication that an examination was actually 
rescheduled or conducted.  

Accordingly, as good cause has been shown for the Veteran's 
failure to appear for the VA examination scheduled for 
September 2009, the Board will herein make arrangements to 
reschedule an examination.  Moreover, in light of the 
expansion of the claim on appeal, a VA examination is 
warranted to address whether the Veteran has a diagnosed 
mental health condition other than PTSD, which is related to 
service.

The Veteran must be advised of the importance of reporting to 
any scheduled VA examinations and of the possible adverse 
consequences, to include the denial of the claims, of failing 
to so report.  See 38 C.F.R. § 3.655 (2009).

The Board also observes that since the issuance of the most 
recent Supplemental Statement of the Case (SSOC) in October 
2009, additional evidence has been added to the file which 
pertains to the Veteran's service connection claim for a 
psychiatric disorder to include PTSD.  Although this evidence 
was accompanied by a waiver, since additional evidentiary 
development is being undertaken, this evidence will be 
considered upon readjudication of the claim by the RO, 
following the completion of the development requested herein.  

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the Veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

1.  The Veteran shall be given an 
opportunity to identify any additional 
relevant medical treatment records, from 
either private or VA facilities, which 
pertain to his service connection claim 
for a psychiatric disorder, to include 
PTSD.  Appropriate steps should be taken 
to obtain any identified records.  

2.  The RO/AMC should prepare a report 
detailing the nature of any stressor 
which it has determined is established by 
the record.  If no stressor has been 
verified, the RO/AMC should so state in 
its report.  This report is then to be 
added to the claims folder.

3.  After completing the above actions 
the Veteran should be afforded a 
psychiatric examination to determine the 
diagnosis of any and all psychiatric 
disorders which may be present.  All 
indicated studies, tests and evaluations 
deemed necessary should be performed.  

Regarding the claim for PTSD, the RO/AMC 
should provide the examiner the summary 
of any stressors described above, and the 
examiner should be requested to only 
consider those stressors for the purpose 
of determining whether exposure to an 
inservice stressor has resulted in the 
current psychiatric symptoms.  The 
examiner should also determine whether 
the diagnostic criteria to support the 
diagnosis of PTSD have been satisfied.  
If the PTSD diagnosis is deemed 
appropriate, the examiner should comment 
upon the link between the current 
symptomatology and one or more of the 
inservice stressors found to be 
established by the RO/AMC.  

If the Veteran is diagnosed with a 
psychiatric disorder other than PTSD, the 
examiner should provide an opinion as to 
the etiology any diagnosed psychiatric 
disorder and opine whether it is as least 
as likely as not that any psychiatric 
disorder is attributable to the Veteran's 
symptomatology shown during service.  In 
doing so the examiner is also requested 
to comment on the other psychiatric 
diagnoses shown in postservice treatment 
records and offer an opinion as to 
whether it is as least as likely as not 
that any such diagnosis is causally or 
etiologically related to service.  

In formulating the opinion, the term "at 
least as likely as not" does not mean 
"within the realm of possibility."  
Rather, it means that the weight of the 
medical evidence both for and against 
causation is so evenly divided that it is 
as medically sound to find in favor of 
causation as it is to find against 
causation.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
However, if the requested opinion cannot 
be provided without resort to 
speculation, the examiner should so state 
and explain why an opinion cannot be 
provided without resort to speculation.  

Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the Veteran's 
claims file, or, in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the Veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified.



______________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


